MEMORANDUM **
Randall George Angel appeals pro se from the district court’s judgment dismissing for failure to state a claim pursuant to 28 U.S.C. § 1915 his 42 U.S.C. § 1983 action alleging defendants violated his due process rights by denying his access to public records under Nevada state law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.
The district court correctly found that Angel had previously presented the instant claims in another action, Angel v. Balaam, No. CV-N-04-0394-ECR-RAM, which it dismissed for failure to state a claim. Accordingly, the district court properly dismissed this action, because it is barred by res judicata. See Franklin v. Murphy, 745 F.2d 1221, 1230 (9th Cir.1984) (action barred by res judicata can be dismissed as frivolous under 28 U.S.C. § 1915); see also Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.2005) (doctrine of res judicata serves to bar a claim where there is an identity of claims, a final judgment on the merits and an identity of parties); Stewart v. U.S. Bancorp, 297 F.3d 953, 957 (9th Cir.2002) (dismissal for failure to state a claim is a “judgment on the merits” to which res judicata applies).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.